Title: To Benjamin Franklin from John Laurens, 9 June 1781
From: Laurens, John
To: Franklin, Benjamin


Dear sir
Leagues W. of Ortegal— 9th. June 1781.
On the first instant, we had a faint breeze that just served to bring us to sea, where we have been languishing in calms—and buffeting against contrary winds, which at one time were so violent as to oblige us to lay to—till yesterday morning when a favorable change took place— and enabled us to enter the ocean at a convenient distance from Cape Ortegal— As we are parting with the Engageante who has accompanied us thus far and returns to Corunna to convoy a part of the french W. India Trade— I snatch a moment to pay my last respects to Your Excellency— and to mention a matter which has occur’d to me since my being on board— I have frequently reflected upon the mention which Your Excellency has made of retiring from your present important station—and have never varied the opinion which I took the liberty of giving You once at the Count de Vergennes, vizt. that the best Arrangement would be to give your Excellency an active intelligent secretary of the Embassy who might relieve you from the drudgery of office—and that Your Country should not be deprived of the advantages of your wisdom and influence— The difficulty hitherto has been to find a person properly qualified—the advantages which Your Grandson derives from his knowlege of the language, manners of the people—and his having been so long in your Office and with Your Excellency are very great— The prejudices which have been entertained against him, may be removed by a personal introduction to Congress, especially if it is combined with rendering a popular Service— I take the Liberty of proposing to your Excellency therefore, if you can spare Mr. Franklin for the purpose,— to commit to his Care the second Remittance of Money— and to hasten his departure with that and as much of the public Supplies of Clothing &ca. as may be ready to accompany it— I am persuaded that in public bodies, the Want of a personal Acquaintance, is a great Objection to appointing a man to any important office. The Engageante’s boat demands my Letter. I have written in the greatest haste upon a Subject which I hope your Excellency will turn to public Utility— I renew my sincerest and tenderest wishes for Your Excellency’s health and prosperity. I entreat a continuance of the friendship with which you have honored me and am with the greatest veneration Your most obedt sert
John Laurens.
